DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art does not teach “…wherein the displaying device is in communication with a first input modality and a second input modality wherein the first input modality is an eye tracker configured to determine gaze data of a user and the second input modality is an input modality other than an eye tracker configured to determine a pointing ray wherein the first input modality is selected as the input modality of the displaying device the method comprising: determining whether the pointing ray of the second input modality is intersecting with the interactable region; based on the determining switching the input modality of the displaying device to the second input modality when the pointing ray of the second input modality is intersecting with the interactable region; and prior to the switching determining a direction of the head of the user of the displaying device, and further wherein the switching is only performed if an angle between the direction of the head of the user and the pointing ray of the second input modality is below a predetermined threshold.”
Regarding claim 11, the prior art does not teach “…wherein the displaying device is in communication with a first input modality and a second input modality wherein the first input modality is an eye tracker configured to determine gaze data of a user and the second input modality is an input modality other than an eye tracker configured to determine a pointing ray wherein the first input modality is selected as the input modality of the displaying device, the displaying device comprising: processing circuitry; and a memory, said memory containing instructions executable by said processing circuitry, whereby said displaying device is operative for: determining whether the pointing ray of the second input modality is intersecting with the interactable region; and based on the determining, switching the input modality of the displaying device to the second input modality when the pointing ray of the second input modality is intersecting with the interactable region.”
Regarding claims 12-13, the prior art does not teach “…a displaying device causes the displaying device to perform the following steps: determining whether the pointing ray of the second input modality is intersecting with the interactable region; and based on the determining, switching the input modality of the displaying device to the second input modality when the pointing ray of the second input modality is intersecting with the interactable region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625